In this proceeding it appears that petitioner was committed by the county judge of Kay county, after a preliminary examination, to answer to the district court of that county upon a charge of robbery, and was admitted to bail by consent of the county attorney in the sum of $1,500; that thereafter the judge of the county court vacated said order, admitting petitioner to bail, and ordering that petitioner be held without bail. A rule to show cause was entered and issued, returnable on the 14th day of August, 1923, at the district court room in the city of Guthrie, before Hon. C.C. Smith, District Judge, to hear the same and make return to this court. On a hearing had bail was allowed to petitioner in the sum of $1,500. *Page 162